IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60088
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JULIUS ALEXANDER MCBRIDE,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:98-CR-83-ALL-S
                       - - - - - - - - - -

                         September 2, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Julius Alexander McBride appeals the sentence that he

received following his guilty plea conviction for uttering and

attempting to utter counterfeit currency.    McBride argues that

district court erred when it enhanced his sentence under U.S.S.G.

§ 2B5.1(b)(2) for possessing, having custody, or controlling a

counterfeiting device.

     We have reviewed the record and the parties’ briefs and hold

that the district court did not clearly err in finding that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60088
                               -2-

McBride knew that the computer that he had rented and kept in his

home was being used for counterfeiting was not clearly erroneous.

United States v. Bollman, 141 F.3d 184, 186 (5th Cir. 1998);

United States v. Bermea, 30 F.3d 1539, 1575 (5th Cir. 1994).

     AFFIRMED.